Citation Nr: 1826786	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-38 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1. Entitlement to service connection for a lower back condition, to include degenerative disc disease (DDD). 

2. Entitlement to service connection for hypertension, claimed as high blood pressure.

3. Entitlement to an initial rating in excess of 10 percent for status post arthroscopic partial lateral meniscectomy, left knee, under Diagnostic Code (DC) 5257-5010.  

4. Entitlement to a higher initial rating for limitation of extension of the left knee rated under DC 5261 as noncompensable from June 24, 2012 to March 8, 2015, and 30 percent disabling thereafter.


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Navy from July 1999 to August 2007. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a March 2013 rating decision and a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi (Agency of Original Jurisdiction (AOJ)).

The AOJ has assigned a "staged" rating for the left knee disability under multiple diagnostic codes during the appeal period. See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). The Board has listed the separate ratings as separate issues for clarity purposes.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks to establish his entitlement to service connection for low back disability. He reports being sent to physical therapy for his low back disability in 2007, but such records are not associated with the claims folder. He also seeks to establish his entitlement to service connection for hypertension and alleges being prescribed hypertensive medications in service. However, such records are not associated with the claims folder. Before any further appellate review, the Board will request the Veteran to identify the approximate date, location and provider of treatment of this reported treatment in an effort to assist him in the development of his claims. The Board defers consideration of additional VA examination(s) pending receipt of any additional service records in order to make proper factual determinations. See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by the Board when requesting opinions and making credibility determinations with an undeveloped record).

The Veteran is presently 10 percent service-connected for status post arthroscopic partial lateral meniscectomy of the left knee; he is also 30 percent service-connected for limitation of extension associated with the status post arthroscopic partial lateral meniscectomy. See June 2015 Rating Decision. The Veteran argues that the status post arthroscopic partial lateral meniscectomy of the left knee should receive a higher disability rating. See September 2013 Notice of Disagreement. He notes that he experiences flare ups approximately once a month where the swelling and pain lasts approximately two weeks. Id. Despite applying warm compresses, elevating his knee, and taking pain medication, nothing truly takes away the pain. Id. 

The October 2012 VA examination that led to the Veteran becoming service-connected for his left knee diagnosed him with degenerative joint disease of the left knee, and noted that extension ends at 5 degrees and flexion ended at 135 degrees. See October 2012 VA Examination. The examiner further reported that the Veteran had functional loss of his knee and lower leg with degenerative or traumatic arthritis noted. Id. The examiner who conducted the May 2015 examination could not attest to whether pain, weakness, fatigability, or incoordination significantly limited function ability with flare ups without resorting to mere speculation in accordance with Deluca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The record does not contain an examination report that complies with current legal requirements. At the May 2015 examination, the Veteran described flares of disability wherein he is unable to bend his knee and his pain is 10/10. See May 2015 C&P Examination. The examiner declined to comment on left knee functioning during flares as the Veteran was not experiencing a flare up at the time of the examination. Instead, the examiner noted the Veteran could "potentially" have further limitation in range of motion or an increase in the amount of pain, but could not confirm without resorting to mere speculation.  

The Court has recently made clear that such remarks made concerning flare-ups, without more, renders an examination inadequate.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017). As the Court explained in Sharp, "the VA Clinician's Guide makes explicit what DeLuca clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veterans themselves." Id. at 6.  "Even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why [he or] she could not do so." Id. The Board must therefore remand to obtain an examination that complies with the directives set out in Sharp.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder updated VA treatment records and any private treatment records, specifically those from June 2015 to present.

2. Contact the Veteran and request him to identify the approximate date, location and provider of treatment for undergoing physical therapy in 2007, and being prescribed hypertensive medication in service.

3. Afford the Veteran an orthopedic examination to determine the current severity of his left knee. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares. If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees. If there is no pain and/or no limitation of function, such facts must be noted in the report. 

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

3. Thereafter, readjudicate the claims. With respect to the left knee disability claim, the AOJ should specifically consider whether a separate rating is warranted under the meniscal codes of DCs 5258 or 5259. See Lyles v. Shulkin, 29 Vet. App. 107 (2017) (holding that separate ratings for limitation of motion under DCs 5260 and/or 5261 do not preclude a separation rating for meniscal symptoms under DCs 5258 or 5259). If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

